ORDER
PER CURIAM.
Brian Bellon (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of: one count of committing violence against an employee of the Department of Corrections, in violation of Section 217.385;1 and one count of possession of a controlled substance in a correctional facility, in violation of Section 217.360. The trial court found Defendant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Defendant to thirty years on Count I, and fifteen years on Count II, with the fifteen-year sentence to run concurrently with the thirty-year sentence, both to run consecutively to any sentences Defendant was already serving.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.